The defendant was convicted under an indictment which charged that he —
"did possess a still, apparatus, appliance, or some device or substitute therefor, to be used for the purpose of manufacturing prohibited liquors or beverages, subsequent to the 1st day of December, 1919."
There is no bill of exceptions; the appeal being upon the record proper.
The demurrers to the plea in abatement were properly sustained. Powell v. State, ante, p. 101, 90 So. 138.
Demurrers to the indictment were properly overruled.
The words "prohibited liquors or beverages" were a sufficient designation of the liquor described in the indictment. Black v. State, 205 Ala. 277, 87 So. 527.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.